Citation Nr: 0914091	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for osteoarthritis of the right knee, status post total knee 
replacement, effective from February 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In May 2006, the Board remanded 
the appeal.  In January 2008, the Board, among other things, 
denied the Veteran's claim for a disability rating in excess 
of 30 percent for osteoarthritis of the right knee, status 
post total knee replacement, effective from December 4, 2006 
(right knee disorder).  In December 2008, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion which, among other things, vacated and remanded to the 
Board this issue.

As noted in the prior Board decision, the Veteran was 
assigned a temporary total evaluation following knee surgery, 
followed by a 30 percent rating.  That 30 percent rating was 
to be in effect as of February 1, 2008.  The joint motion 
notes that the Veteran no longer disputes the disability 
rating in effect for his right knee disorder prior to the 
knee replacement.  Therefore, the only issue remaining at 
this time is whether a rating higher than 30 percent should 
be granted on or after February 1, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the joint motion, the Board finds that a remand 
is required to obtain a VA opinion as to whether the Veteran 
is entitled to a separate compensable rating for instability 
of his right knee.  A remand is required because, while the 
April 2007 VA examiner opined that the right knee had laxity 
on valgus stress testing, neither that examiner nor any other 
healthcare professional following the December 2006 total 
knee replacement opined if the right knee instability is 
slight, moderate, or severe.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008); 
Esteban v. Brown, 6 Vet. App. 259 (1994); Colvin v. Derwinski 
1 Vet. App. 171 (1991).  If the examiner finds that the 
Veteran's service connected right knee disorder is manifested 
by slight, moderate, or severe recurrent subluxation or 
lateral instability, the examiner must also provide an 
opinion as to the approximate date of onset of this 
additional disability.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should schedule the 
Veteran for a VA examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination, the examiner 
should provide an opinion as to whether 
the Veteran's right knee disorder, 
following the December 2006 total knee 
replacement, is manifested by slight, 
moderate, or severe recurrent subluxation 
or lateral instability.

If the examiner finds that the Veteran's 
service connected right knee disorder is 
manifested by slight, moderate, or severe 
recurrent subluxation or lateral 
instability, the examiner should also 
provide an opinion as to the approximate 
date of onset of this additional 
disability.

Note 1:  In providing the above opinion, 
the examiner should comment on the April 
2007 VA examiner's opinion that the right 
knee had laxity on valgus stress testing. 

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  Such 
readjudication should take into account 
whether the Veteran is entitled to a 
separate compensable rating for 
instability of his right knee and whether 
"staged" ratings are appropriate.  
Hart, supra; Fenderson, supra.  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

